Citation Nr: 1737769	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-27 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbosacral strain. 

2.  Entitlement to service connection for a stomach disability, claimed as secondary to medications taken for service-connected disabilities. 


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from  September 1997 to April 1998, from October 2005 to March 2006, and from November 2006 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico in which the RO granted service connection for lumbosacral strain, assigning a rating of 20 percent disabling, and denied service connection for a stomach disorder.

The matter was before the Board in December 2016.  The Board remanded the issues of entitlement to an initial rating in excess of 20 percent for lumbosacral strain, service connection for a stomach disorder, and entitlement to a total disability rating based on individual unemployability to the Agency of Original Jurisdiction (AOJ) for further development. 

In June 2017, the RO issued a rating decision granting entitlement to TDIU from June 24, 2008, the day that the Veteran left military service.  That award constitutes a full grant of the disability sought, therefore that appeal has been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

In the June 2017 rating decision, the RO also increased the rating of the Veteran's service-connected lumbosacral strain from 20 percent to 40 percent disabling, as of October 7, 2009, the date the claim was received.  As the Veteran was not granted the full benefit sought, the issue of a higher rating for lumbosacral strain remains at issue before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In correspondence received June 19, 2017, the Veteran submitted a signed Appeals Satisfaction Notice.  However, in the same correspondence, the Veteran submitted a letter in which his intentions regarding the continuation of his appeal were unclear.  As it is ambiguous whether the Veteran wished to withdraw his appeal, in whole or in part, the Board will resolve all doubt in the Veteran's favor and continue the adjudication of the Veteran's appeal. See Delisio v. Shinseki, 25 Vet. App. 45, 57   (2011) ("[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.").  


FINDINGS OF FACT

1.  At no point during the pendency of the claim has the Veteran's service-connected lumbosacral strain manifested in ankylosis of the thoracolumbar spine. 

2.  The Veteran's claimed stomach condition, diagnosed as a hiatal hernia and duodenitis, were not incurred, aggravated by, or causally related to military service. 

3.  The medical evidence shows that the Veteran's diagnosed hiatal hernia and duodenitis are not proximately due to or aggravated by any service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2016). 

2.  The requirements for service connection for a stomach condition, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110,  5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Increased Rating for Lumbosacral Strain

Pertinent Law and Regulations

Disability evaluations are determined by the application of the facts presented to the VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Veteran is currently service connected for lumbosacral strain at a rating of 40 percent disabled under Diagnostic Code 5237. 

Diagnostic Code 5237 is included under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

To be assigned a rating of 50 percent disabling, there must be unfavorable ankylosis of the entire thoracolumbar spine.  To be assigned a rating of 100 percent disabling, there must be unfavorable ankylosis of the entire spine. 

Analysis

The Veteran filed the claim for a lower back disability in October 2009.  In December 2009, the Veteran underwent a VA examination, during which the examiner answered that there was no ankylosis of the thoracolumbar spine. 

In November 2010, the Veteran underwent a magnetic resonance imaging examination (MRI) of the lumbar spine.  The MRI revealed straightening of the lumbar lordosis in favor of muscle spasm, but the results did not mention spinal ankylosis. 

In April 2013, the Veteran underwent another VA examination.  The examination was silent for any mention of spinal ankylosis. 

In January 2017, in accordance with the Board's December 2016 remand instructions, the Veteran underwent another VA examination.  The examiner reported that the Veteran did not have ankylosis of the back. 

In multiple examinations of the spine throughout the pendency of the claim, several of which specifically required to the examiner to comment on the existence of spinal ankylosis, the Veteran's back condition has not been shown to include ankylosis.  The Veteran does not assert he cannot move his back.  

As 40 percent is the highest schedular rating for limitation of motion under the General Rating Formula, the Board does not have to consider whether the Veteran is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, in Johnston, the Court indicated that where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application. See id. at 84-85

Therefore, the symptoms do not warrant a rating of either 50 percent disabling or 100 percent disabling.  As a result, the Board cannot grant an initial rating in excess of 40 percent disabling for lumbosacral strain. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Service Connection for a Stomach Condition

Pertinent Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(b).

Analysis

The Board received the Veteran's claim for service connection for a stomach condition, as secondary to his service-connected disabilities, in October 2009.  The record does not indicate that the Veteran's stomach disabilities were incurred during any period of active duty service, and the Veteran does not so contend.  Rather, the Veteran contends that the medications he takes to treat a service-connected knee disability as well as a service-connected psychiatric disorder have resulted in a stomach condition.  

In November 2009, the Veteran underwent a VA examination for his claimed stomach condition.  The examiner diagnosed a small hiatal hernia, without gastroesophageal reflux, as well as duodenitis.  The examiner opined that there was no etiological relationship between the diagnosed conditions and the medications the Veteran took for his service-connected left knee conditions.  

As the November 2009 examiner did not address the medications the Veteran took for his service-connected psychiatric disorder, and did not provide a thorough rationale for her opinion, the Board remanded the claim to have the RO obtain an addendum opinion. 

In January 2017, the previous examiner reviewed the Veteran's file and provided an addendum opinion.  The examiner first noted that in the November 2009 examination, the Veteran reported his symptoms as transient and that they were not present at the time of the examination.  The examiner nevertheless listed all of the medications that the Veteran had reported taking for service-connected major depressive disorder, bilateral knee disabilities, and lumbosacral strain.  The examiner stated that she performed a review of medical literature on the adverse effects produced by all of the listed medications.  No etiological relationship was found between those medications and either a hiatal hernia or duodenitis.  Therefore, the examiner concluded, the Veteran's stomach condition was not caused by, nor aggravated by, the medications for his service-connected disabilities. 

There is no other medical evidence in the claims file to indicate that the diagnosed hiatal hernia and duodenitis are caused or aggravated by the medications the Veteran takes for his service-connected conditions.  The Veteran has had ample opportunity to supplement the record with medical opinion evidence contrary to that of the VA examiners above, but he has not done so.

The Board recognizes that the Veteran is competent to attest to his own observed symptomatology; however, the Veteran is not competent to attribute the symptoms of his hernia and duodenitis to a particular diagnosis or cause, to specifically include medications taken for other disabilities.  The Board finds that the conclusions of the January 2017 VA examiner are the most probative in addressing the key questions at issue with respect to the Veteran's secondary service-connection claim.  Indeed, the examiner is trained to opine as to the effects and impact of the Veteran's medication on his stomach disorders, if any.  The examiner considered all pertinent medications, reference review of medical literature on the effects of each medication and found no relationship (causal or through aggravation) between the medications and the Veteran's stomach disabilities. As the probative evidence indicates that the Veteran's stomach condition, diagnosed as a hiatal hernia and duodenitis is not proximately due to or aggravated by a service-connected disease or injury, the benefit sought on appeal is denied.  The "benefit of the doubt" rule is not applicable.  See 38. U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 40 percent for lumbosacral strain is denied. 

Entitlement to service connection for a stomach disability is denied. 




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


